Continuation sheet:

Continuation of 3: Applicant’s request for entry into the After Final Consideration Pilot Program 2.0 is acknowledged but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for the pilot program.  Therefore the response is being reviewed according to pre-After Final Consideration Pilot Program 2.0 practice.

Continuation of 12: Applicant’s arguments presented on pages 5-8 of the remarks regarding the applied prior art of record not teaching all the limitations recited in the proposed amended claims have been considered but are moot because the proposed claim amendments which introduce new limitation have not been entered. The grounds of rejection set forth in the final Office action filed 28 January 2022 are maintained.


/LEE E SANDERSON/Primary Examiner, Art Unit 1782